Citation Nr: 1236930	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO. 11-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from May 1953 to April 1955.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the case to the RO via the Appeals Management Center (AMC) in March 2012. It now returns to the Board for further review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should be service connected for a back disorder based on a current back disorder being related to treated back difficulty in service. In a March 2010 submission he asserted that he was seen in 1954 for a back condition and in 1955 for a back and leg condition. 

There is some indication in the record that this case may be one of fire-related service, with the Veteran's service treatment records lost in the National Personnel Records Center (NPRC) fire of 1973. However, that appears not to be the case. Rather, there are two claims folders, and the suggestion of fire-related service is in the claims folder that does not contain the Veteran's service treatment records. The Veteran's service treatment records appear to be intact and in a file within the second claims folder. Thus, it appears that the second claims folder was initially unavailable, creating a misperception of fire-related service. The service treatment records within the claims file bear no evidence of their being fire-related. Rather, they contrarily inform by date stamp that they were associated with the Veteran's VA claims folder in June 1955, long prior to the NPRC fire. 

The Veteran has submitted a medical opinion letter from a private treating physician dated in September 2009, asserting relevantly as follows: "After reviewing the above patient's medical records, I believe the back condition is secondary to the injury the patient had in 1954. "

However, this physician provides no basis or rationale for the opinion, and does not mention the nature of the back injury that reportedly occurred in service or specify the nature of the current "back condition" about which he is providing an opinion. It is unclear what records this physician reviewed or on what basis he made these assertions, since clinical records within the claims file including service treatment records do not support any back injury in 1954 associated with a back condition. A July 2001 VA treatment record does, however, note potential spinal injury in the 1990s associated with a diving accident. The private physician does not address this diving accident in his very brief opinion letter, and in fact provides no analysis whatsoever. 

An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). A medical opinion that contains only data and conclusions cannot be accorded any weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). In Stefl, 21 Vet. App. at 124, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because it provided an unsupported conclusion. In the absence of any such analysis, the provided September 2009 opinion ultimately cannot serve to support the claim. Stefl.

Of particular relevance in this case, while the September 2009 private opinion is based on purported injury in service, the Veteran has conspicuously failed to provide any statement detailing any injury or back disability in service. 

The Veteran's service medical records reveal no back disorder related to the spine, but rather inform of the Veteran being seen repeatedly for right side back pain which was ultimately attributed to a congenital abnormality of the kidneys. A February 1954 service treatment consultation record notes these repeated right side back pain complaint visits and also notes urinalysis revealing persistent pyuria. The February 1954 treatment consultation record further noted in-service x-rays revealing horseshoe-shaped kidneys. The Veteran was accordingly assessed in service with horseshoe kidneys as a congenital abnormality, with associated chronic pyelonephritis. Thus, while service records do indeed reflect repeated sick visits for back pain, as well as, it might be added, repeated visits for right lower quadrant abdominal pain, these pains were attributed not to a back disorder but to a congenital kidney dysfunction. 

In his statements in support of his claim, the Veteran has failed to acknowledge this kidney abnormality and pyelonephritis as causal of back pain in service. 

All that said, the record reflects that the Veteran is of advanced age and his period of active service was over 50 years ago. There is thus presented the possibility that oversights in this case, inclusive of the erroneous suggestion that this was a fire-related case, may have excessively clouded the issue so that the Veteran was unaware that evidence of back injury, disease, or disability in service to support his claim was still lacking. On these bases, affording the Veteran the benefit of the doubt, the Board sought to allow the Veteran the additional opportunity to provide a clear statement of circumstances in service that cause him to believe that current back disability may be related to service. The Board remanded the case for this purpose in March 2012. The Board then specifically instructed the RO/AMC as follows: 

1. Send the Veteran an additional development letter explaining that to support a claim for service connection evidence is required of an event, injury, or disease in service that may support a direct link to service, as well as credible evidence of a link between current disability and that event, injury, or disease in service. Further explain that the Veteran's own statement, if found credible, may serve to support such an event, injury, or disease in service, and may further provide a sufficient indication of a link to current disability to warrant obtaining a VA examination, pursuant to 38 C.F.R. § 3.159(c)(4). McLendon v. Nicholson, 20 Vet. App. 79 (2006). Request such a statement from the Veteran regarding any event, injury, or disease in service which he believes may serve as a basis for his current claim. Also ask him to provide any additional evidence or information which may support the claim. Associate any records or responses received with the claims file, and follow up with any indicated development.

Unfortunately, while the AMC sent the Veteran an additional development letter in March 2012, the AMC failed to inform the Veteran, as instructed, that the Veteran himself may submit his own statement as to events in service which lead him to believe that his current back disorder is related to service. Further, the Veteran in a March 2012 submission informed that page five was missing from the Board's March 2012 Remand which was sent to him. This is precisely the page of the Board's March 2012 Remand which provided the above instruction to the AMC. It appears from further administrative documents within the claims file that administrative personnel within both at the RO and the Board then failed to provide the Veteran with the missing page five of the Board's March 2012 Remand. Thus, by the incomplete copy of the Board Remand provided to the Veteran, by the inadequate development letter provided by the AMC, and by the failure to fulfill the Veteran's request for a replacement page five of the Board's Remand, the Veteran was not properly apprised that he may submit his own statement which, if found credible, may serve to support an event, injury, or disease in service to support service connection for a back disorder. 

Only substantial, and not strict, compliance with the terms of a Board Remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). Based on the above failings to inform the Veteran of a material opportunity to provide evidence in furtherance of his claim, the Board finds that substantial compliance with the Board's March 2012 Remand was not achieved. Stegall. Hence, the present further Remand is required. 

The RO did afford the Veteran a June 2012 Disability Benefits Questionnaire (DBQ) VA examination for compensation purposes (VAX), in furtherance of his claim. The Board in its March 2012 Remand instructions did not specifically request such an examination in the absence of an RO (or AMC) finding of its necessity based on remand development. However, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the examination report, the examiner substantially discounted the Veteran's narrative of injury in service based on apparent conflict with service records. The Board will not here discount the conclusions of the VA examiner, as the examiner appears to have adequately reviewed the record and to have based his conclusions on analysis that can be weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

However, by informing of the failure to provide page five of the Board's March 2012 Remand, the Veteran showed harmful error which VA now has a duty to remedy. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Board still finds prejudice to the Veteran in the AMC's failure to follow the Board's instructions in affording the Veteran a development notice letter. Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Send the Veteran an additional development letter explaining that to support a claim for service connection evidence is required of an event, injury, or disease in service that may support a direct link to service, as well as credible evidence of a link between current disability and that event, injury, or disease in service. Further explain that the Veteran's own statement, if found credible, may serve to support such an event, injury, or disease in service, and may further provide a sufficient indication of a link to current disability to warrant obtaining a VA examination, pursuant to 38 C.F.R. § 3.159(c)(4). McLendon v. Nicholson, 20 Vet. App. 79 (2006). Request such a statement from the Veteran regarding any event, injury, or disease in service which he believes may serve as a basis for his current claim. Also ask him to provide any additional evidence or information which may support the claim. (These are repeated instructions from the Board's March 2012 Remand specifically because missing from the March 2012 AMC development letter was notice that the Veteran may submit his own statement to potentially support an event, injury, or disease in service. This notice is still required even though the Veteran was afforded a VA examination for compensation purposes in June 2012.) Associate any records or responses received with the claims file, and follow up with any indicated development.

2. Thereafter, and following any necessary development - potentially to include a further VA examination (or an addendum to the obtained June 2012 VA examination) addressing the nature and etiology of the Veteran's claimed back disability if the evidence warrants - readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



